Earl Warren: Number 10, Commonwealth of Pennsylvania versus Steve Nelson. Mr. Truscott.
Frank F. Truscott: If the Court pleases, this case comes before Your Honors on a certiorari to the Supreme Court, court of last appellate resort of Pennsylvania. Now, we think that sole question involved is whether or not the Smith Act, the Federal Smith Act of 1940 is codified in the Federal Criminal Code of 1948, supercedes, nullifies state Sedition Act of Pennsylvania of 1919 is codified in the Criminal Code of Pennsylvania of 1939. On October 17th, 1950, the grand jury of the Court of Quarter Sessions of Allegheny County, Pennsylvania found a true bill and indicted, one, Steve Nelson, alias Louis Evans, alias Hugo, alias Steve Mesarosh. The motion was filed towards the indictment. A hearing was heard on it. The motion was dismissed. The case came on for trial in December 4th, 1951. The trial continued until January the 30th, 1952 on a verdict of guilty and all 12 counts of the indictment was rendered. The motion for a new trial and the motion in arrest of judgment was filed, was heard by the court in bank. The trial judge and the judge of Court of Allegheny County and the judge was imported from Westmoreland County to sit and to hear the motion. The motions were dismissed. Sentence was pronounced on the defendant, 20 years of imprisonment, cost $10,000 bond. An appeal was taken to the Superior Court of Pennsylvania, which is our court of intermediate appeals, hearing appeals and all crimes with murder with some civil jurisdiction. That court in the unanimous per curiam opinion affirmed the conviction in the lower court. An appeal was taken to the Supreme Court of Pennsylvania under a statute, which gives them the right, really not a right as a matter of grace and where an unusual extraordinary question or constitutional questions is involved, an allocatur maybe granted to our Superior Court and that was done in this case. Before the hearing, the Court decided to find opinion written by Justice Jones. The lower court, the Superior Court should be reversed and that the indictment should be quashed. A short concurring opinion was written by three justices, Chief Justice Stern, Justice Allen Stearne and Justice Chidsey. The very vigorous dissenting opinion was written by Justice Bell. Justice Musmanno did not sit because he was interested in the prosecution of the trial below. Justice Arnold did not sit because he was a member of the Superior Court and the matter was passed upon in that Court. Now, my reason for stating that I think the sole question involved is whether or not the Pennsylvania Sedition Act is superseded by the Smith Act is because the majority opinion in the Supreme Court states after reviewing what Justice Jones' concedes might be errors of the trial. He says but with all -- with any and all of that, we need not now be concerned. The appellant's principal and cogent contention is that the supreme -- that the Pennsylvania Sedition Act is suspended by operation of law upon the enactment by Congress by Title 1 of the Act of June the 28th, 1940 known as the Smith Act which defines sedition against the United States and prescribed punishments therefore. If the Pennsylvania Act was so suspended, then the defendant's conviction cannot be sustained accordingly. We have met at the outside -- outset with this question which was presented timely in the trial court reserves upon the Superior Court and has been stressed upon us. And our opinion, the contention is well-founded. Consequently, the indictment should imply.
Speaker: What happened that we should reverse this case?
Frank F. Truscott: I think it depends on, Your Honor, how you reversed it and what's you say in the reversal, of course, but that it probably goes back to the Supreme Court for the decision upon the merits of the case as of that time. Now, the other three justices who filed this short concurring opinion, they said on the -- they said in the court's -- short concurring opinion, “We think this is a national question.” And they ended their opinion by saying, “We assume that the question involved being obviously one of national importance will be finally determined -- be determined by the Supreme Court of the United States.” So that indicates that they also thought that there was a sole question and even the dissenting opinion thought it was the sole question because Justice Bells starts out his opinion with -- Congress has never once said the Pennsylvania laws of any state or any state law on sedition is suspended or invalidated. The Supreme Court of the United States has never said so. If there could be any doubt on the question and in my opinion, there is none, it should certainly not be resolved in favor of freeing one of the top leaders in the Communist Party in America who has been convicted of plotting the destruction of our country. So as I say practically, all parties agreed even the respondent in his brief feels that that is the question. I think it is also important that we should have before us just what is said in the indictment. I'm quoting from page 6 of my brief on the statement of facts, “Indictment charged and really is that the defendant, Steve Nelson, encouraged person as to engage in conduct with a view to overthrowing and destroying by force the government of Pennsylvania and of the United States. That he published and distributed printed matter in encouraging persons to engage in conduct with a view to overthrowing and destroying by force, the government of Pennsylvania and of the United States.” Indictment further charge specifically with respect to some of the matters that had been printed by and distributed by, setting forth in haec verba what was contained in the material. The dictatorship of the proletariat cannot arise by peaceful development, but can arise only as a result of smashing the bourgeois state machine and bourgeois army. This Soviet Organization alone is capable of smashing and finally destroying the bourgeois and bureaucratic and the judicial process and this can be done only by revolution. The dictatorship of the proletariat cannot arise as the result of the peaceful development of the bourgeois society and bourgeois democracy. It can arise only as the result of the smashing of the bourgeois state machine, the bourgeois army, the bourgeois bureaucratic machine and the bourgeois police. The society organization and the State alone is capable of immediately and effectively smashing and finally destroying the old, the bourgeois bureaucratic and the judicial apparatus. The bourgeois state can only be put an end to by a revolution. The replacement of the bourgeois by proletarian state is impossible without a violent revolution. The Communists everywhere support every revolutionary movement against existing social and political order of things. The Communist openly declared that their ends can be attained only by the forcible overthrow of all existing social conditions that the ruling classes tremble at a Communist revolution. Hence, the transition from capitalism to socialism and deliberation of the working class in (Inaudible) capitalism cannot be affected by slow changes, by reforms, but only by a qualitative change in the capital system by a revolution. The proletariat revolution is -- is impossible without the forcible destruction of the bourgeois state machine and substitution for it of a new one. Now, there were many others. These are just examples of what were the allegations of the indictment with respect to the specific printed material that was distributed or discharged, distributed, that the respondent distributed. As I say this title of the case tool about two months, 2700 pages of testimony were taken which has been reduced in our printed record to about 1400. It detailed many of the activities of the respondent, the idea of showing the intent to which these things were distributed.But as I say, I don't think that we are concerned here with that because I think all parties have agreed that the only question is whether there is one of supersession, which was submitted to be answered by this Court. Now, I think probably because there has been a great deal said both in the opinion of the Learned Justice below and in the brief of the respondent in this case about whether or not a State can pass the Sedition Act proscribing the advocacy of the overthrow of the government of the United States only as distinguished in the State of Pennsylvania although Your Honors will note that in the excerpts that I read from the indictment that Pennsylvania as well as the United States were part of the objects of the advocacy of overthrow by force and violence in this case. And since the order of the court below was the quashing of the indictment as distinguished from a motion and arrest of judgment where all of the case comes into effect, we probably maybe dealing with the sole question of these averments of the indictment which do specifically aver the overthrow of Pennsylvania, the Government of Pennsylvania as well as that of the United States. But be that as it may, we are confronted to some extent as to whether or not a State can proscribe against Acts of Sedition such as our -- instigated here. Can a State make it a crime to commit acts in its territory, which advocates the overthrow of the government of the United States? Now, Your Honors, it had recently a number of these cases before you. There's hardly as single case in which some justice is now sitting upon this bench has not made some reference in an opinion that could be quoted back with respect to this situation that we have facing us here today. But I want to refer, Your Honors, to three important cases that I think that are all controlling in this situation. And the first one is the case of Gitlow against New York. There, there was a statute somewhat the same as the statute involved in this case with the distinction that there, there was to be an overthrowing or overturning of the organized government by force and violence. Here, it was the overthrowing of Pennsylvania and the government of the United States. The Gitlow case, after conviction and appeals, finally reach this Court. Justice Sanford said in his opinion, “And the State may penalize utterances which openly advocate the overthrow of the representative and the constitutional form of government of the United States and the several States by violence or other unlawful meanings.” In short, this freedom (does not deprive a State of the primary and essential right of self-preservation which so long as human governments endure, they cannot be denied). Now, there was a similar statute in California. That statute made as to felony for anybody to become a member of an organization which advocated unlawful acts of force and violence as a means of accomplishing in -- a change in industrial ownership or any political change. This Court said in that case that a state in the exercise of its police power may punish those who abuse this freedom by utterances and amicable to the public welfare pending to incite the crime, disturb the public peace or endanger the foundations of organized government and threaten its overthrow by unlawful means is not open to question. Now, in those two cases, there has been some aspersion cast upon them in the -- and particularly in the opinion of the Learned Justice below to the effect that there was not at the time that they were decided any federal Act in effect and that is true. The Sedition Act of 1918 had been repealed in 1921. But with respect to those two cases, the utterances were charged to have been made on November the 28th, 1919 and July the 5th, 1919. And at the time that they were charged to have been made, the Sedition Act was still in effect and I submit that if the state law had been nullified, this Court would not have confirmed the convictions in those cases. But there is a case that was decided by this Court and which there can be absolutely no question about a federal Act being in full force in effect at the time that the conviction was held and at the time that the appeal was heard in this Court. In that case is Gilbert against Minnesota. In Gilbert against Minnesota, there was a Minnesota statute making it as a misdemeanor to advocate that citizens of the State should not aid or assist the United States in prosecuting or carrying on a war. At the time that Gilbert was convicted, the Federal Espionage Act was in full force in effect. It was argued in the lower court. It was argued impractically to every court and it was presented in this Court that the Federal Espionage Act which prohibited the same Acts of the Minnesota Act prohibited superseded and preempted and occupied the field so that the Minnesota Act did not have any force or -- or effect. This Court held, the statute indeed maybe supported as a simple exertion of the police power to preserve the peace of the State. It's simply a local police major aimed to suppress a species of seditious speech which the legislature of the State has found objectionable. On such occasions, feeling usually runs high and is impetuous. There is a prompting to violence and when violence has once yielded too, the Board can be quelled. Tragedies maybe enacted to produce such a result or the danger of it is a proper exercise of the power of the State. Now, I'm not going to bore Your Honors with any more quotations from your cases. Chief Justice Jones and Chief Justice Hughes said in the De Jonge against Oregon that the States were entitled to protect themselves. And in Stromberg against California, he said there was absolutely no question of what the States could do and pass such Acts. Now, these particular Sedition Act of Pennsylvania, I should like to call also Your Honors attention, has been constitutional by our Supreme Court in three different cases, the Widowich case, the Zima case, and the Lazar case. And in two of those cases, they are brought to the attention of this Court and one, a writ of certiorari was denied and in another, the appeal was dismissed. There had been similar statutes. In other States, that had been held constitutional by the Supreme Court of those States. One of the cases is State against (Inaudible) of New Jersey and the other is the recent case in the State of New Hampshire of Nelson against Wyman. Now, having demonstrated I believe that by the decisions of this Court and several decisions of our state courts that the State has the power to enact a Sedition Act of this common. I should now like to submit to Your Honors that in this instant case, there was no intention on the part of Congress by the passage of the Smith Act, the superseded or preemptive field in which the Sedition Acts operate on the part of States. First of all, these Sedition Acts in the states and territories are penal laws. They are laws for the punishment of conduct or an act in those particular territories. This is not the case like the Cloverleaf case with the -- with the regulation with respect to Butter. It's not a case like the Allen-Bradley Local of Labor Relations. It's not a case of regulations with respect to platforms on the rear part of railroads. There is no Act such as the Taft-Hartley Act involved of the Labor Relations Act or the Interstate Commerce Act involved. These are penal laws of the state and of the territory has by the duly elected representatives of the people of those States. They have no regulations of any kind, no registration mandates, nothing that could conflict. They are merely a part of the criminal justice of each state and each territory where they had been passed. I think the brief of the Solicitor General of the Government covers that subject very well. He says, “These are ordinarily -- ordinary criminal statutes which proscribe completely substantive evils, certain types of conduct and create a substantive crime independently of any administrative or statutory regulation. In this respect, they are like statutes punishing murder, robbery or kidnapping which are crimes against those state and nation where every elements giving rise to federal jurisdiction of prison. Statutes of the type and issues do not contemplate any scheme of regulation. They do not establish any administrative agency with power to issue rules, orders or regulations. They are not registration statutes with the tenant administrative requirement. There is, therefore, no possibility of conflict between the requirements of federal and state administrative regulations coming from this statute. The state sedition laws are ordinarily -- ordinary penal laws which have as their object of protection of the established government of the State. Now, very early, there was a case of Cohens against West Virginia in which Congress passed an Act permitting lottery tickets particularly here in the District of Columbia to finance certain situations. The man was arrested in Virginia because the Virginia law prohibited to the lottery -- the lotteries. Chief Justice Marshall said that to interfere with the penal laws of the State where they are not leveled against the legitimate powers of union that have for their sole object, the internal government and countries of very serious nature. It must be taken deliberately and the intention would be clearly and unequivocally expressed. An Act such as that under consideration ought not we think to be so considered is to imply this intention unless its provisions were such as to render the construction inevitable. And then there was a very fine dissertation on crime by Mr. Justice Frankfurter in Malinski against New York, in which Justice Frankfurter says, that as far as the criminal justice is concerned, it was with the States. It was reserved to the States. And only so much of it was given to the Federal Government as it was necessary for it to efficaciously carry on its work as a government. And that remain so until the passage of the Fourteenth Amendment in 1868. And after the passage of that, it still remained that the enforcement of the criminal law was predominantly with the States. There were some restrictions in the making and the enforcement placed upon it by the Fourteenth Amendment. In fact, this is apart from permitting Congress to use criminal sanctions as a means for carrying into execution powers granted it, the Constitution left the domain of the criminal justice to the States. And again, Rochin against California in 342 U.S., he says, “In our federal system, the administration of the criminal justice is predominantly committed to the care of the States. The power to define crimes belongs to Congress only as an appropriate means of carrying into execution its limited grant of legislative powers.” Broadly speaking, crimes in the United States or what the laws of the individual States make them subject to the limitations of Article I Section 10, Clause 1 of the original Constitution prohibiting bills of attainder and ex post facto laws and of the Thirteenth and Fourteenth Amendments. I think one way that we can arrive and most surely at the intention of Congress in this case is to look at the legislative history of a case. Look at the hearings and let me say in passing that in all -- our investigation shows that there are 42 States, Alaska and Hawaii that have Acts similar to this Act that's involved in this case in Pennsylvania. Now, they're not all known as Sedition Acts. But the majority of them by a good bit are known as Sedition Acts. There are some that are known as Syndicalism acts and some that are known as Anarchy acts.But in all, there are 42 States in Hawaii and Alaska. In the subcommittee hearings in Congress, there's a great awareness that shown of the state sedition acts. In fact, one of the witnesses in the subcommittee hearing testified that the Smith Act was modeled after the New York State Act and he mentioned that the Gitlow case had been passed upon by this Court and that the New York State Act had been held constitutional. In the debates, reference was frequently made to the state sedition acts. They knew that they were in existence. And when the sponsor was interrogated on the floor of Congress concerning the discrepancy between the penalty and some of the state acts and they proposed for that, they answer to the interrogation by saying, “This bill has nothing whatever to do with the state acts.” That's the 84th Congressional Record on page 10,452. Then, there had been committees of Congress that had been appointed that reported with respect to certain activities of individuals and they noted in a report filed in March of 1950 and in a report filed in August of 1950 that the Sedition acts were in full force in effect and they spoke about the activity of the state legislatures with respect to these Acts. It would have been a great surprise to them. Congress had it been brought to their attention that for 10 years these Acts that they were reporting on had been nullified by an Act which they passed back in the year of 1940, the Smith Act. And then there's the title of the Act itself. Now, as a part of the Federal Criminal Code, this Title 18, Section 32 and 31, “Nothing in this title shall be held to take away or impair the jurisdiction of the courts of the several States under the laws thereof.” Certainly, that language is a specific statement to the effect that the state laws are at least not to be nullified by influence. Nothing in this title is to take away or impair. Now, in our Supreme Court, quash the indictment in this case by a decision of one judge half-heartedly joined in by three because they showed some misgiving saying that it ought to be decided by this Court. And one judge very vigorously dissented and there had been three court -- three judges in lower court in an appellate capacity and seven judges on our Superior Court, all 11 of those judges held that there was no supersession in this case. And as I say only one and three half-heartedly joining in needless to say the Justice Department, that I happened to heeded that time, was somewhat shocked. It was enacted by our own legislature with one justice, three joining in, nullifying our own Act. And I decided immediately that a petition for a rehearing should be filed and I did. And I attached to that a letter that I had received from the author of this Act, Mr. Representative Smith himself, and so it is a part of the record in this case. And Justice Bell has included it in his opinion when the petition for the rehearing denied. Honorable Frank Truscott, Attorney General of Pennsylvania.
Felix Frankfurter: What is that you're reading?
Frank F. Truscott: I'm reading the letter that the sponsor, that the author of this bill wrote to me which I attached to the petition for a rehearing in our Supreme Court. And it's a part of the opinion -- the dissenting opinion in this case. Honorable Frank Truscott, Attorney General of Pennsylvania, Department of Justice Harrisburg, Pennsylvania, “Dear Mr. Attorney General. As I am the author of the Federal Act in question, known as the Smith Act, I am deeply disturbed by the implications of this decision. May I say that when I read this opinion, it was the first intimation, I have ever had either in the preparation of the Act in the hearings before the Judiciary Committee in the debates, in the House or any subsequent development that Congress ever had the famous notion of nullifying the concurrent jurisdiction of the respecting -- respective sovereign states to pursue also their own prosecution for subversive activities. It would be a severe handicap to the successful stamping out subversive activities if no state authority were permitted to assist in the elimination of this evil or to protect its own sovereignty. The whole tenor and purpose of the Smith Act was to eliminate subversive activities, not to a system, which letter might well be the effect of the decision in the case of Commonwealth against Nelson. I hope you will not think me presumptuous in taking this matter up with you, but you can readily understand how deeply disturbed I am about it. Sincerely yours, Howard W.Smith.” I have only to point out in connection with that, that this is not an ex post facto letter. This is a letter, which says that, it's the first intimation I have, ever had. Now, he's a former judge, highly respected judge, he represents the Eighth District and has for a long time, a grand public servant and I think one of our most highly thought of Congressman, writes that letter that this is the first intimation that he ever had that that Act might be superseded. Now, there are other States that have this problem. Ohio, it has an Act, which has a Commission to ascertain who is advocating the overthrow of the Government by force and violence. One man defied the Commission and he cited the case of Commonwealth against Nelson, decided by the Pennsylvania Supreme Court and said the Act it didn't -- nullified because the Smith Act that preempted the field, that the higher court in Ohio, followed the dissenting opinion of Justice Bell in this case and said they would not follow Justice Jones' opinion or the concurring opinion. Then, as the State of New Hampshire, Attorney General of New Hampshire some time here, so I'll only spend just one minute on that. But the Supreme Court of the State of New Hampshire said, when a declaratory judgment, petition was filed to declare the -- their Act which is very similar to the Pennsylvania Act, void the enactment by Congress of the Smith Act, which defines and penalizes sedition and subversive activities against the governments of the United States, the States or any of their subdivisions, does not preclude state legislation on the same subject matter. Insofar as Pennsylvania against Nelson, a 104 A.2d 133, gives support to the proposition that it does, we do not adopt it. Two States have found for the opposite from what the learned opinion of Justice Jones, the -- the opposite conclusion that Justice Jones comes to. Now, just one -- two brief words about the opinion in the court below. It is -- it is seems to be what is bolstered by four main propositions. One is Section 4 Article IV of the Constitution. The other is the Hines-Davidowitz case which was decided by this Court not too long ago. The Gilbert-Gitlow and Whitney cases, which are distinguished a double jeopardy because after the conviction in this case, it is the truth. In fact, the man was prosecuted in the Federal District Court and they are likewise convicted. And also Justice Jones feels that they would be a tremendous hampering of the federal authorities. Now, as to Section 4, Article IV of the Constitution, it reads as follows, the United States shall not -- shall guarantee that every State in this union or republican form of government shall protect each of them against the invasion and on application of the legislature or the executive when the legislature cannot be convened against domestic violence. Learned Justice below says, federal preemption could hardly be more clearly indicated. Well, of course, as the famous case Luther against Borden holds, there is no invasion in -- threatened in this case. The United States shall guarantee a republican form of government shall protect each of them against invasion. There's no question about invasion and about and on application of the legislature or the executive against domestic violence. Well, it seems to me that it's a foregone conclusion if the legislature or the executive has to make an application to the Federal Government for assistance where there's domestic violence, certainly, it must be assumed that they're authorized to cope with it, themselves, until it gets out of hand. And I think that the Learned Justice below went quite for our appeal when he thought that that length, of some credence to the fact that the appeal had been preempted. Now, the Hines-Davidowitz case, that was the case that came up from the Commonwealth of Pennsylvania too, that's relied on very heavily in the court below and it's relied upon by my friend most heavily, he says that there are two cases that governed this. Number one is the Hines against Davidowitz. But Hines against Davidowitz was an entirely different proposition. Hines against Davidowitz was enact that we had in the Commonwealth of Pennsylvania that compelled the registration of aliens. And there was a Federal Act that compelled the registration of aliens, and as this Court said, here is an all embracing far reaching integrated system for the registration of aliens. And it has an international application. We think that that is purely a national subject, a subject which Congress should be allowed alone to deal with and therefore, we feel that the field has been preempted. Now, with respect to that, Hines against Davidowitz has been absolutely limited to the facts and narrowed down Justice Frankfurter said in the case, which I've quoted on page 48 of my brief. In the Hines case, a federal system that the alien registration was held to supersede a state system of -- of registration, but there, we were dealing with the problem which had an impact on the general field of foreign relations. Here, we are dealing with the letter type of problem, which is the historic problem of whether or not the States can legislate with respect to public safety and order and the use of their streets and highways. And then it was distinguished by his Honor Justice -- Mr. Justice Douglas, in the Allen-Bradley Local case and said that they are the international relations aspect of the case, limited that case, (Inaudible) They should -- no one should think that the States had lost their right of police power in matters where there was not that implication. Now, I see have a bit few minutes left of my time. I've awarded 15 minutes of my time to my colleague to respond and answer after the respondent's attorney spoken. I just want to say that the four votings of the court below that enforcement by the States of their Sedition acts would interfere with the federal enforcement. It seemed to be absolutely unfounded. Two people in the United States have probably know more about that than any two other individuals or the Solicitor General and the Attorney General. And they both, one says unmistakably in his brief, that for 15 years, the State have operated alongside of the Federal Government in the enforcement of these Acts and that there's been no difficulty and that they've gone down through the stress of time of two wars. And that they have had no -- no difficulty at all and they think that the States should cooperate with the Federal Government. And he says that the assumption in the court below is absolutely unfounded. I just want to say one more word, we have the city police, we have the bureau police, and we have the township police, we have the sheriff, we have the right of any city executive to call upon the governor from Malaysia. We have all of the facilities for the enforcement.If there is a crime being hatched where there might be a great destruction of property, a great loss of life, the police are present to detect it. With our national government, we have no such facility. The FBI which is very efficient says itself, that's it's only an information gathering agency. It isn't spread through out the entire 48 States of the union. If Congress ever intended to take away from the States their right of self-preservation, certainly, they would have set up some kind of machinery to cope with the situation that they did not do. Now, with respect to the element of punishment on this case, it can be much more serious in some cases than it can in others. We are highly industrialized community to hatch out and -- and encourage people to overthrow the government of Pennsylvania or the United States by force and violence in the plans that we have in the Pittsburg area and the Philadelphia area, known as the Arsenal of Democracy might be far more serious than if it took place somewhere in the Black Hills of North Dakota. Therefore, a sentence in Pennsylvania were the seriousness of the crime could be felt and where effect of it would be a far more serious than with the elsewhere might call for a more serious sense. And certainly, there should be no uniformity in a matter of this kind.